DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/10/2021 and 02/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites the limitation "first data bearer" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Is it referring to the first data radio bearer?

	Claim 2 recites the limitation "first data bearer" in lines 4 and 10.  There is insufficient antecedent basis for this limitation in the claim.  Is it referring to the first data radio bearer?

	Claims 3-10 and 12-13 are rejected for depending on claim 1.

	Regarding claim 11, it is unclear as to what the term “out-of-sequence delivery” in line 3 is applied to.  Is it applied to protocol data units, packets, or other data structure?

	Claims 15-16 are rejected for the same reason as claim 1.
	Claims 17-18 are rejected for the same reason as claim 2.
	Claims 19-20 are rejected for depending on claim 15.

	Regarding claim 21, the term “and/or” is recited in line 3, which renders the scope of the claim indefinite, as it is unclear as to whether the adjusting of the one or more prioritization parameters is performed if out-of-sequence delivery is not configured, the second data radio bearer has higher priority than the first data radio bearer, or both.  For examination purposes, the claim will be interpreted as “or”.  Additionally, it is unclear as to what the term “out-of-sequence delivery” in line 2 is applied to.  Is it applied to protocol data units, packets, or other data structure?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7, 10, 12-13, 15-16, and 19-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pao et al. (US 2018/0035438 A1), hereinafter referred to as Pao.

	Regarding claim 1, Pao teaches a terminal device (Pao - Paragraph [0008], note user equipment) comprising:
	at least one processor (Pao - Fig. 2C; Paragraph [0055], note processor 221); and
	at least one memory including computer program code (Pao - Fig. 2C; Paragraph [0055], note storage medium 223, containing temporary/permanent data storage; the storage medium may be used to store computer program(s)/instructions as conventional in the art);
	the at least one memory and the computer program code configured, with the at least one processor (Pao - Paragraph [0055], note the processor 221 would include one or more hardware processing units to implement the disclosed technique), to cause the terminal device at least to:
	in response to relocating a quality of service (QoS) flow from a first data radio bearer to a second data radio bearer, temporarily adjust one or more prioritization parameters associated with the first data bearer to prioritize the first data radio bearer (Pao - Paragraph [0073], note the UE may show a preference direction, which may cause the eNB or a related entity to re-configure or re-allocate a bearer (or a mapping flow) with a modification (e.g., updated mapping relation, QoS parameter/information, etc.), QoS information may include allocation and retention priority (ARP), priority level, etc.).

	Regarding claim 4, Pao teaches wherein the one or more prioritization parameters comprise at least a priority of the first data radio bearer (Pao - Paragraph [0073], note bearer/mapping flow, QoS parameter/information, QoS information may include allocation and retention priority (ARP), priority level) and the adjusting of the one or more prioritization parameters comprises at least assigning the first data radio bearer a priority assigned for the second data radio bearer or a first pre-defined value (Pao - Paragraph [0073], note re-configure or re-allocate a bearer (or a mapping flow) with a modification (e.g., updated mapping relation, QoS parameter/information, etc.)

	Regarding claim 5, Pao teaches wherein the one or more prioritization parameters comprise at least a prioritized bit rate of the first data radio bearer (Pao - Paragraph [0121], note MNode Configuration-to-UE message (transmitted in response to preference direction specified by a UE for re-configure/re-allocate a bearer/mapping flow, see Paragraph [0078]) may include scheduling/routing restriction (e.g., Prioritized Bit Rate (PBR))) and the adjusting of the one or more prioritization parameters comprises at least setting the prioritized bit rate of the first data radio bearer to a second pre-defined value (Pao - Paragraph [0073], note re-configure or re-allocate a bearer (or a mapping flow) with a modification (using a configuration message, see Paragraph [0078]); the PBR may be set to a specific value as a design choice).

	Regarding claim 6, Pao teaches wherein the second pre-defined value corresponds to infinity (Pao - Paragraph [0073], note the UE may show a preference direction, which may cause the eNB or a related entity to re-configure or re-allocate a bearer (or a mapping flow) with a modification (using a configuration message, see Paragraph [0078]); the PBR may be set to infinity as a design choice).

	Regarding claim 7, Pao teaches wherein the one or more prioritization parameters comprise at least a pre-defined set of logical channel prioritization parameters and the adjusting of the one or more prioritization parameters comprises at least using the pre-defined set of logical channel prioritization parameters for the first radio bearer (Pao - Paragraph [0121], note MNode Configuration-to-UE message (transmitted in response to preference direction specified by a UE for re-configure/re-allocate a bearer/mapping flow, see Paragraph [0078]) may include scheduling/routing restriction (e.g., priority for logical channel prioritization)).

	Regarding claim 10, Pao teaches wherein at least one memory and the computer program code are configured, with the at least one processor, to cause the terminal device to perform the relocating of the QoS flow in response to receiving from an access node a request for updating a mapping rule from a mapping of the QoS flow to the first data radio bearer to a mapping of the QoS flow to the second data radio bearer (Pao - Paragraph [0073], note the UE may show a preference direction, which may cause the eNB or a related entity to re-configure or re-allocate a bearer (or a mapping flow) with a modification (e.g., updated mapping relation, QoS parameter/information, etc.); Paragraph [0078], note MNode Configuration-to-UE message transmitted in response to a preference direction, comprising a new configuration which may include information such as a node ID, a channel number, and beam information).

	Regarding claim 12, Pao teaches wherein the first data radio bearer is a default data radio bearer of a corresponding protocol data unit session and the second data radio bearer is a data bearer associated with a tailored QoS (Pao - Paragraph [0073], note QoS corresponding to a bearer (e.g., bearer ID); Paragraph [0113], note the M node may command the UE to configure its split bearer to schedule or route data to WLAN only, PDCP PDUs).

	Regarding claim 13, Pao teaches wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the terminal device to adjust the one or more prioritization parameters only if the second data radio bearer has a higher priority than the first data radio bearer before the adjusting (Pao - Paragraph [0118], note if UE_1 is determined to have priority, the M node may redirect UE_2 to another WLAN/AP or LTE so that more WLAN resources could be reserved for UE_1 (triggered by traffic congestion, in which a MNode Configuration-to-UE message will be transmitted to re-configure or re-allocate a bearer (or a mapping flow) with a modification (e.g., updated mapping relation, QoS parameter/information, etc.), see Paragraphs [0073] and [0078])).

	Regarding claim 15, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a method claim format.

	Regarding claim 16, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a non-transitory computer readable medium (CRM) claim format, which is taught by Pao (Pao - Paragraph [0055], note storage medium 223 contains temporary and/or permanent storage medium for storage of temporarily buffered data or for permanent (non-volatile) data storage; the storage medium may be used to store computer program(s)/instructions to be executed by a processor as conventional in the art).

	Regarding claim 19, the claim is interpreted and rejected for the same reason as the combination of claims 4 and 5 above.

	Regarding claim 20, the claim is interpreted and rejected for the same reason as claim 10 above.

	Regarding claim 21, Pao teaches wherein the apparatus performing the adjusting of the one or more prioritization parameters only if out-of-sequence delivery is not configured by a layer higher than the data link layer or if only if the second data radio bearer has a higher priority than the first data radio bearer before the adjusting (Pao - Paragraph [0118], note if UE_1 is determined to have priority, the M node may redirect UE_2 to another WLAN/AP or LTE so that more WLAN resources could be reserved for UE_1 (triggered by traffic congestion, in which a MNode Configuration-to-UE message will be transmitted to re-configure or re-allocate a bearer (or a mapping flow) with a modification (e.g., updated mapping relation, QoS parameter/information, etc.), see Paragraphs [0073] and [0078])).
Allowable Subject Matter
Claims 2-3, 8-9, 11, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
	Applicant’s dependent claims recite in response to detecting no data packets associated with the QoS flow exist on the transmission queue of the first data bearer, causing transmitting an end marker on the first data radio bearer to an access node according to the one or more prioritization parameters and readjusting the one or more prioritization parameters to match values of the one or more prioritization parameters before the adjusting of the one or more prioritization parameters, and performing the adjusting of the one or more prioritization parameters only if out-of-sequence delivery is not configured by a layer higher than the data link layer (as disclosed in page 10 lines 1-3, page 12 lines 22-36, and page 13 lines 1-23 of applicant’s specification, filed 03/10/2021), which is neither taught nor suggested by the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Goel et al. (US 2018/0338265 A1) discloses a bearer mapping module which maps various traffic classifications to one or more EPS bearers or QoS flows.
	Teyeb et al. (US 2019/0349834 A1) discloses mapping an end-user bearer having a highest-priority traffic to an unshared backhaul bearer.
	Wang et al. (US 2020/0120553 A1) discloses modifying bearers and QoS parameters of a bearer such as allocation and retention priority.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C HSU/Patent Examiner, Art Unit 2461